In a proceeding, inter alia, pursuant to Election Law § 16-102 to invalidate the results of an organizational meeting and election of officers of the Queens County Republican Committee conducted on September 28, 2005, the petitioners appeal, as limited by their brief, from stated portions of a final order of the Supreme Court, Queens County (Thomas, J.), dated February 16, 2006, which, among other things, dismissed that branch of the petition which sought to invalidate the result of the election for the office of Chair of the Queens County Republican Committee.
Ordered that the final order is affirmed insofar as appealed from, without costs or disbursements.
The petitioners’ contention that the organizers of the organizational meeting of the Queens County Republican Committee conducted on September 28, 2005, improperly influenced the votes of certain county committee members is without merit.
We take no position on the merits of the petitioner’s claim of improper weighting of votes. Regardless of the vote-counting method used, the petitioner Bart J. Haggerty would have lost the election. Schmidt, J.E, Crane, Skelos and Covello, JJ., concur.